Exhibit 10.2

 

EXECUTION COPY

 

AMENDED AND RESTATED GUARANTY

 

AMENDED AND RESTATED GUARANTY (this “Guaranty”), dated as of May 23, 2018, by
SPORTSMAN’S WAREHOUSE HOLDINGS, INC., a Utah corporation (the “Guarantor”) in
favor of (a) Wells Fargo Bank, National Association, a national banking
association, as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent (in such capacity, the “Collateral Agent” and,
collectively with the Administrative Agent, the “Agents”) for its own benefit
and the benefit of the other Credit Parties (as defined in the Credit Agreement
referred to below), and (b) the Credit Parties.

 

W I T N E S S E T H

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of the
date hereof (as amended and in effect immediately prior to the date hereof, the
“Existing Credit Agreement”), by and among (i) Sportsman’s Warehouse, Inc., a
Utah corporation, as representative for the borrowers from time to time party
thereto, (ii) such borrowers, (iii) the Guarantor, (iv) the lenders from time to
time party thereto, and (v) Wells Fargo Bank, National Association (as successor
by merger to Wells Fargo Retail Finance, LLC), as Administrative Agent,
Collateral Agent and Swing Line Lender.

 

WHEREAS, reference is also made to that certain Guaranty, dated as of May 28,
2010 (as amended and in effect immediately prior to the date hereof, the
“Existing Guaranty”), executed by the Guarantor in favor of the Agents and the
other Credit Parties (as defined in the Existing Credit Agreement), pursuant to
which the Guarantor guaranteed the payment and performance of the Guaranteed
Obligations (as defined in the Existing Guaranty).

 

WHEREAS, contemporaneously herewith, the Existing Credit Agreement is being
amended and restated in its entirety in the form of that certain Amended and
Restated Credit Agreement, dated as of even date herewith (as amended, restated,
supplemented, or otherwise modified and in effect from time to time, the “Credit
Agreement”), by and among, inter alia, the Borrowers, the Guarantors, the
Administrative Agent, the Lenders party thereto, the Agents, Wells Fargo Bank,
National Association, as Swing Line Lender and L/C Issuer, and Wells Fargo Bank,
National Association, as Term Loan Agent, pursuant to which the Lenders have
agreed to make Loans to the Borrowers, and the L/C Issuer has agreed to issue
Letters of Credit for the account of the Borrowers, upon the terms and subject
to the conditions specified in the Credit Agreement. Capitalized terms used
herein and not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

 

WHEREAS, the Lenders have agreed to make Loans to the Borrowers, and the L/C
Issuer has agreed to issue Letters of Credit for the account of the Borrowers,
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement.

 

WHEREAS, Guarantor acknowledges that it will receive direct and indirect
benefits from the availability of the credit facility provided for in the Credit
Agreement, from the making of the Loans by the Lenders, and from the issuance of
Letters of Credit by the L/C Issuer.

 





 

--------------------------------------------------------------------------------

 



WHEREAS, the obligations of (i) the existing Lenders to continue to make Loans,
(ii) the new Lenders to make Loans, and (iii) the L/C Issuer to continue to
issue Letters of Credit, are each conditioned upon, among other things, the
execution and delivery of this Guaranty, which amends and restates the Existing
Guaranty in its entirety. As consideration therefor, and in order to induce the
Lenders to make Loans and the L/C Issuer to issue Letters of Credit, the
Guarantor is willing to amend and restate the Guaranty in the form hereof.

 

Accordingly, the parties hereto agree that the Existing Guaranty is amended and
restated in its entirety as follows:

 

SECTION 1. Guaranty. Guarantor irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the due and punctual payment when
due (whether at the stated maturity, by required prepayment, by acceleration or
otherwise) and performance by each of the Borrowers of all Obligations
(collectively, the “Guaranteed Obligations”), including all such Guaranteed
Obligations which shall become due but for the operation of the Debtor Relief
Laws. The Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon this Guaranty notwithstanding any
extension or renewal of any Guaranteed Obligation. Notwithstanding the
foregoing, with respect to any Guarantor, the term “Guaranteed Obligations”
shall exclude any Excluded Swap Obligations with respect to such Guarantor.

 

SECTION 2. Guaranteed Obligations Not Affected. To the fullest extent permitted
by applicable Law, Guarantor waives presentment to, demand of payment from, and
protest to, any Loan Party of any of the Guaranteed Obligations, and also waives
notice of acceptance of this Guaranty, notice of protest for nonpayment and all
other notices of any kind. To the fullest  extent permitted by applicable Law,
the obligations of Guarantor hereunder shall not be affected by (a) the failure
of any Agent or any other Credit Party to assert any claim or demand or to
enforce or exercise any right or remedy against any Loan Party under the
provisions of the Credit Agreement, any other Loan Document or otherwise or
against any other party with respect to any of the Guaranteed Obligations, (b)
any rescission, waiver, amendment or modification of, or any release from, any
of the terms or provisions of this Guaranty, or of any other Loan Document or
any other agreement, with respect to any Loan Party or with respect to the
Guaranteed Obligations, (c) the failure to perfect any security interest in, or
the release of, any of the Collateral held by or on behalf of the Collateral
Agent or any other Credit Party, or (d) the lack of legal existence of any Loan
Party or legal obligation to discharge any of the Guaranteed Obligations by any
Loan Party for any reason whatsoever, including, without limitation, in any
insolvency, bankruptcy or reorganization of any Loan Party.

 

SECTION 3. Security. Guarantor hereby acknowledges and agrees that the
Collateral Agent and each of the other Credit Parties may (a) take and hold
security for the payment of this Guaranty and the Guaranteed Obligations and
exchange, enforce, waive and release any such security, (b) apply such security
and direct the order or manner of sale thereof as they in their sole discretion
may determine, and (c) release or substitute any one or more endorsees,
Borrowers, other Loan Parties or other obligors, in each case without affecting
or impairing in any way the liability of Guarantor hereunder.

 





-2-

--------------------------------------------------------------------------------

 



 

SECTION 4. Guaranty of Payment. Guarantor further agrees that this Guaranty
constitutes a guarantee of payment and performance when due of all Guaranteed
Obligations and not of collection and, to the fullest extent permitted by
applicable Law, waives any right to require that any resort be had by the
Collateral Agent or any other Credit Party to any of the Collateral or other
security held for payment of the Guaranteed Obligations or to any balance of any
deposit account or credit on the books of any Agent or any other Credit Party in
favor of any Loan Party or any other Person or to any other Guarantor of all or
part of the Guaranteed Obligations. Any payment required to be made by Guarantor
hereunder may be required by any Agent or any other Credit Party on any number
of occasions and shall be payable to the Administrative Agent, for the benefit
of the Agents and the other Credit Parties, in the manner provided in the Credit
Agreement.

 

SECTION 5. Indemnification.

 

(a)          Without limiting or duplicating any of their indemnification
obligations under the Credit Agreement or the other Loan Documents, Guarantor
shall indemnify the Agents (and any sub-agent thereof), each other Credit Party,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities, settlement payments, costs and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee) incurred, suffered, sustained or required to be paid
by any Indemnitee or asserted against any Indemnitee by any third party or by
Guarantor arising out of, in connection with, or as a result of, (i) the
execution or delivery of this Guaranty, the Credit Agreement, any other Loan
Document or any other agreement or instrument contemplated hereby or thereby,
the performance by the Loan Parties hereto of their respective obligations
hereunder or thereunder, or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Agents (and any sub-agent thereof) and
their Related Parties only, the administration of this Guaranty, the Credit
Agreement and the other Loan Documents, or (ii) any actual or prospective claim,
litigation, investigation or proceeding relating to or arising from any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by Guarantor, or any of the Guarantor’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (y) the gross negligence or willful misconduct of
such Indemnitee or (z) bad faith.

 

(b)          To the fullest extent permitted by applicable Law, the Guarantor
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Guaranty, the Credit Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, or the transactions
contemplated hereby or thereby. No Indemnitee referred to in

 





-3-

--------------------------------------------------------------------------------

 



 

subsection (a) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Guaranty, the
Credit Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby other than for direct or actual damages resulting from the
gross negligence or willful misconduct of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

 

(c)          The agreements in this Section 5 shall survive the resignation of
any Agent and the payment in full of the Guaranteed Obligations in accordance
with Section 1.02(d) of the Credit Agreement (“Payment in Full”).

 

SECTION 6. No Discharge or Diminishment of  Guaranty.  The  obligations  of
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than upon the Payment in Full of
the Guaranteed Obligations), including any claim of waiver, release, surrender,
alteration or compromise of any of the Guaranteed Obligations, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Guaranteed Obligations or otherwise. Without limiting the generality of the
foregoing, the Guaranteed Obligations of Guarantor hereunder shall not be
discharged or impaired or otherwise affected by the failure of any Agent or any
other Credit Party to assert any claim or demand or to enforce any remedy under
this Guaranty, the Credit Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Guaranteed Obligations, or by any other act or omission that may or might in any
manner or to any extent vary the risk of Guarantor or that would otherwise
operate as a discharge of Guarantor as a matter of law or equity (other than the
Payment in Full of the Guaranteed Obligations).

 

SECTION 7. Defenses of Loan Parties Waived. To the fullest extent permitted by
applicable Law, Guarantor waives any defense based on or arising out of any
defense of any other Loan Party or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any other Loan Party, other than the Payment in Full of the
Guaranteed Obligations. Guarantor hereby acknowledges that the Agents and the
other Credit Parties may, at their election and pursuant to the terms and
conditions of the Credit Agreement, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Guaranteed Obligations, make any other accommodation with any other Loan
Party, or exercise any other right or remedy available to them against any other
Loan Party, without affecting or impairing in any way the liability of each such
Guarantor hereunder except to the extent that the Payment in Full of the
Guaranteed Obligations has occurred. Pursuant to, and to the extent permitted
by, applicable Law, Guarantor waives any defense arising out of any such
election and waives any benefit of and right to participate in any such
foreclosure action, even though such election operates, pursuant to applicable
Law, to impair or to extinguish any right of reimbursement, indemnity,
contribution or subrogation or other right or remedy of such Guarantor against
any Loan Party, as the case may be, or any

 





-4-

--------------------------------------------------------------------------------

 



security. Guarantor agrees that it shall not assert any claim in competition
with any Agent or any other Credit Party in respect of any payment made
hereunder in connection with any proceedings under any Debtor Relief Laws.

 

SECTION 8. Agreement to Pay; Subordination. In furtherance of the foregoing and
not  in limitation of any other right that the Agents or any other Credit Party
has at law or in equity against Guarantor by virtue hereof, upon the failure of
any Loan Party to pay any Guaranteed Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, Guarantor hereby promises to and will forthwith pay, or cause to be
paid, to the Agents or such other Credit Party as designated thereby in cash the
amount of such unpaid Guaranteed Obligations. Upon payment by Guarantor of any
sums to any Agent or any other Credit Party as provided above, all rights of
such Guarantor against any Loan Party arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
Payment in Full of the Guaranteed Obligations. In addition, any indebtedness of
any Borrower or any other Loan Party now or hereafter held by Guarantor is
hereby subordinated in right of payment to the prior Payment in Full of the
Guaranteed Obligations and Guarantor will not demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to Guarantor on account of (a) such subrogation, contribution,
reimbursement, indemnity or similar right or (b) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to  the Administrative Agent to be credited
against the payment of the Guaranteed Obligations, whether matured or unmatured,
in accordance with the terms of the Credit Agreement.

 

SECTION 9. Limitation on Guaranty of Guaranteed Obligations. In any action or
proceeding with respect to Guarantor involving any state corporate law, the
Debtor Relief Laws or any other state or federal bankruptcy, insolvency,
reorganization or other laws affecting the rights of creditors generally, if the
obligations of such Guarantor under this Guaranty would otherwise be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under this
Guaranty, then, notwithstanding any other provision hereof to the contrary, the
amount of such liability shall, without any further action by such Guarantor,
any Credit Party, any Agent or any other Person, be automatically limited and
reduced to the highest amount which is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

SECTION 10. Information. Guarantor assumes all responsibility for being and
keeping itself informed of each Loan Party’s financial condition and assets, and
of all other  circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Agents or
the other Credit Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.
The Guarantor has reviewed and approved copies of the Loan Documents and are
fully informed of the remedies the Collateral Agent may pursue, with or without
notice to the Guarantor.

 

SECTION 11. Termination. This Guaranty (a) shall terminate when Payment in Full
of the Guaranteed Obligations has occurred, and (b) shall continue to be
effective or be reinstated,

 





-5-

--------------------------------------------------------------------------------

 



as the case may be, if at any time payment, or any part thereof, of any
Guaranteed Obligation is rescinded or must otherwise be restored by any Credit
Party or Guarantor in connection with Debtor Relief Laws or otherwise.

 

SECTION 12. Costs of Enforcement. Without limiting or duplicating any of their
obligations under the Credit Agreement or the other Loan Documents, the
Guarantor, agrees to pay on demand all Credit Party Expenses in connection with
(i) the administration, negotiation, documentation or amendment of this
Guaranty, and (ii) any Agent’s or any other Credit Party’s efforts to collect
and/or to enforce any of the Guaranteed Obligations of Guarantor hereunder
and/or to enforce any of the rights, remedies, or powers of any Agent or any
other Credit Party against or in respect of Guarantor (whether or not suit is
instituted by or against any Agent or any other Credit Party).

 

SECTION 13. Binding Effect; Assignments. Whenever in this Guaranty any party
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party, and all covenants, promises and agreements by or on
behalf of the Guarantor that are contained in this Guaranty shall bind and inure
to the benefit the Guarantor and its respective successors and assigns. This
Guaranty shall be binding upon each of the Guarantor and its respective
successors and assigns, and shall inure to the benefit of the Agents and the
other Credit Parties, and their respective successors and assigns, except that
Guarantor shall not have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such attempted assignment
or transfer shall be void), except as expressly permitted by this Guaranty or
the Credit Agreement.

 

SECTION 14. Waivers; Amendment.

 

(a)          The rights, remedies, powers, privileges, and discretions of the
Agents hereunder and under applicable Law (herein, the “Agents’ Rights and
Remedies”) shall be cumulative and not exclusive of any rights or remedies which
they would otherwise have. No delay or omission by the Agents in exercising or
enforcing any of the Agents’ Rights and Remedies shall operate as, or
constitute, a waiver thereof. No waiver by the Agents of any Event of Default or
default under any other agreement shall operate as a waiver of any other Event
of Default or default hereunder or under any other agreement. No single or
partial exercise of any of the Agents’ Rights or Remedies, and no express or
implied agreement or transaction of whatever nature entered into between the
Agents and any Person, at any time, shall preclude the other or further exercise
of the Agents’ Rights and Remedies. No waiver by the Agents of any of the
Agents’ Rights and Remedies on any one occasion shall be deemed a waiver on any
subsequent occasion, nor shall it be deemed a continuing waiver.  The Agents’
Rights and Remedies may be exercised at  such time or times and in such order of
preference as the Agents may determine. The Agents’ Rights and Remedies may be
exercised without resort or regard to any other source of satisfaction of the
Guaranteed Obligations. No waiver of any provisions of this Guaranty or any
other Loan Document or consent to any departure by Guarantor therefrom shall in
any event be effective unless the same shall be permitted  by  paragraph (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice to or demand on

 





-6-

--------------------------------------------------------------------------------

 



 

Guarantor in any case shall entitle such Guarantor or any other Guarantor to any
other or further notice or demand in the same, similar or other circumstances.

 

(b)          Neither this Guaranty nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Agents and the Guarantor with respect to whom such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 10.01 of the Credit Agreement.

 

SECTION 15. Copies and Facsimiles. This instrument and all documents which have
been or may be hereinafter furnished by Guarantor to any of the Agents may be
reproduced by such Agents by any photographic, microfilm, xerographic, digital
imaging, or other process. Any such reproduction shall be admissible in evidence
as the original itself in any judicial or administrative proceeding (whether or
not the original is in existence and whether or not such reproduction was made
in the regular course of business). Any facsimile which bears proof of
transmission shall be binding on the party which or on whose behalf such
transmission was initiated and likewise so admissible in evidence as if the
original of such facsimile had been delivered to the party which or on whose
behalf such transmission was received.

 

SECTION 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED  BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 17. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement, provided that communications and notices
to the Guarantor may be delivered to the Lead Borrower on behalf of the
Guarantor.

 

SECTION 18. Survival of Agreement; Severability.

 

(a)          All covenants, agreements, indemnities, representations and
warranties made by the Guarantor herein and in the certificates or other
instruments delivered in connection with or pursuant to this Guaranty, the
Credit Agreement or any other Loan Document shall be considered to have been
relied upon by the Agents and the other Credit Parties and shall survive the
execution and delivery of this Guaranty, the Credit Agreement and the other Loan
Documents and the making of any Loans by the Lenders and the issuance of any
Letters of Credit by the L/C Issuer, regardless of any investigation made by any
Agent or any other Credit Party or on their behalf and notwithstanding that any
Agent or other Credit Party may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended, and shall continue in full force and effect until Payment in Full
of the Guaranteed Obligations has occurred. The provisions of Section 5 and
Section 11(b) hereof shall survive and remain in full force and effect
regardless of the repayment of the Guaranteed Obligations, the expiration or
termination of the Letters of Credit and the Aggregate Commitments or the
termination of this Guaranty or any provision hereof.

 





-7-

--------------------------------------------------------------------------------

 



 

(b)          Any provision of this Guaranty held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 19. Counterparts. This Guaranty may be executed in counterparts, each of
which shall constitute an original but all of which, when taken together, shall
constitute a single contract. Delivery of an executed counterpart of a signature
page to this Guaranty by electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Guaranty.

 

SECTION 20. Rules of Interpretation. The rules
of  interpretation  specified  in  Section 1.02 through 1.06 of the Credit
Agreement shall be applicable to this Guaranty.

 

SECTION 21. Jurisdiction; Waiver of Venue; Consent to Service of Process.

 

(a)          GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
GUARANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY  OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENTS, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST GUARANTOR OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(b)          GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF THIS SECTION. GUARANTOR HEREBY

 





-8-

--------------------------------------------------------------------------------

 



 

IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(C) GUARANTOR IRREVOCABLY CONSENTS TO SERVICE  OF  PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 17. NOTHING IN THIS GUARANTY WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

SECTION 22. Waiver of Jury Trial. GUARANTOR, EACH AGENT, AND EACH CREDIT PARTY
(BY ITS ACCEPTANCE HEREOF) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). GUARANTOR, EACH
AGENT, AND EACH CREDIT PARTY (BY ITS ACCEPTANCE HEREOF) (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED
TO ENTER INTO (OR ACCEPT) THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 22.

 

SECTION 23. Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Credit Party and
each of its respective Affiliates is hereby authorized at any time and from time
to time, after obtaining the prior written consent of the Administrative Agent
or the Required Lenders, to the fullest extent permitted by applicable Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Credit Party or any
such Affiliate to or for the credit or the account of Guarantor against any of
and all the Guaranteed Obligations of such Guarantor now or hereafter existing
under this Guaranty or any other Loan Document to such Credit Party,
irrespective of whether or not such Credit Party shall have made any demand
under this Guaranty or any other Loan Document and although such obligations of
such Guarantor may be unmatured or are owed to a branch or office of such Credit
Party different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each Credit Party and its respective Affiliates
under this Section 23 are in addition to other rights and remedies (including
other rights of setoff) that such Credit Party or its respective Affiliates may
have. Each Credit Party agrees to notify the Guarantor and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 





-9-

--------------------------------------------------------------------------------

 



 

SECTION 24. Existing Guaranty Amended and Restated. This Guaranty is an
amendment and restatement of the Existing Guaranty. This Guaranty is in no way
intended to constitute a novation of the Existing Guaranty or the Obligations
(as defined in the Existing Credit Agreement) existing under the Existing Credit
Agreement and Existing Guaranty. With respect to (i) any date or time period
occurring and ending prior to the Restatement Date, the Existing Guaranty and
the other Loan Documents (as defined in the Existing Credit Agreement) shall
govern the respective rights and obligations of any party or parties hereto also
party thereto and shall for such purposes remain in full force and effect; and
(ii) any date or time period occurring or ending on or after the Restatement
Date, the rights and obligations of the parties hereto shall be governed by this
Guaranty (including, without limitation, the schedules hereto) and the other
Loan Documents (as defined in the Credit Agreement).

 

[SIGNATURE PAGES FOLLOW]

 

 



-10-

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Guarantor has duly executed this Guaranty as of the day
and year first above written.

 

 

 

 

 

Guarantor:

 

 

 

SPORTSMAN’S WAREHOUSE HOLDINGS,

 

lNC., a Utah corporation

 

 

 

By:

/s/ Kevan P. Talbot

 

Name:

Kevan P. Talbot

 

Title:

Chief Financial Officer

 





Signature Page to Amended and Restated Guaranty

--------------------------------------------------------------------------------

 



The foregoing is acknowledged and agreed:

 

 

 

 

Administrative Agent and Collateral Agent:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Peter A. Foley

 

Name:

Peter A. Foley

 

Title:

Duly Authorized Signatory

 

 

Signature Page to Amended and Restated Guaranty

--------------------------------------------------------------------------------